Citation Nr: 1302300	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for cardiac disease requiring a cardiac pacemaker, to include as secondary to exposure to Agent Orange and/or secondary to service-connected disability.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran served on active duty from July 1958 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VH A).  The Veteran has been provided a copy of the VHA opinion and afforded the opportunity to submit additional argument and evidence.  In December 2012, he submitted additional argument in response to the VHA opinion, and expressly waived initial AOJ consideration of the additional evidence received.  See 38 C.F.R. § 20.1304 (2012).  Therefore, the Board will consider this evidence in rendering its decision.  


FINDINGS OF FACT

1.  The Veteran does not currently have ischemic heart disease.

2.  Sick sinus syndrome did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, any incident therein, or to a service-connected disability.

CONCLUSION OF LAW

Sick sinus syndrome was not incurred in active military service; and cannot be presumed to have been incurred therein; and is not a result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

March 2009 and April 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  





VA attempted to scheduled a VA cardiac examination for the Veteran in an effort to substantiate his claim for service connection.  However, in correspondence received in May 2011, the Veteran indicated that he did not want a VA examination.  Therefore, the Board will adjudicate the claim based on the evidence of record in accordance with 38 C.F.R. § 3.655(b)(2012).  

In October 2012, the Board obtained a VHA expert medical opinion.  A copy of the VHA opinion was provided to the Veteran, and he was afforded 60 days to provide additional argument or evidence.  As the VHA expert reviewed the prior medical history, as well as medical literature, and provided a rationale for the conclusions reached, the Board finds the VHA opinion adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  


See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents (including a herbicide commonly referred to as Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  



If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, including ischemic heart disease will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (as amended 75 Fed. Reg. 53202-16 (Aug. 31, 2010)).  

In making all determinations, the Board must fully consider the lay evidence.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

An expert opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  "[T]here is no reasons-or-bases requirement for medical examiners, and medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based."  Monzingo v. Shinseki, 10-922 (Nov. 21, 2012).  

Initially, although the Veteran's exposure to herbicides during service is presumed, his currently diagnosed sick sinus syndrome is not among the listed diseases associated with exposure to herbicides, for which service connection on a presumptive basis is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Nor does the evidence of record show that he has ischemic heart disease, a disease that is associated with herbicide exposure.  A VA Ischemic Heart Disease Questionnaire completed by the Veteran's private physician in May 2011 specifically denies that he has ischemic heart disease, as does the Veteran in his written contentions.  Likewise, after reviewing the Veteran's claims file, the cardiologist providing the October 2012 VHA opinion concludes that there is no evidence in the medical record to support a diagnosis of ischemic heart disease.  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnosis in service.  His August 1978 retirement examination report shows that an EKG showed sinus arrhythmia bradycardia with no significant change from a previous study.  


The medical examination further shows that clinical evaluation of the Veteran's heart was normal.  Private treatment records show the Veteran initially complained of chest pain in February 1998, almost 20 years after his discharge.  He was diagnosed with atypical chest pain.  Subsequent treatment records indicate the Veteran underwent surgery to implant a pacemaker in October 2007 for diagnosed sick sinus syndrome.  Consequently, as a cardiovascular disease was not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.  Likewise, there is no evidence of record etiologically linking his currently diagnosed sick sinus syndrome with his service or any incident therein.  

In fact, in the October 2012 VHA opinion, after reviewing the Veteran's claims file and medical literature, the cardiologist noted that there was no evidence in medical literature that would indicate that the sinus bradycardia or arrhythmia documented in 1978 in service was a risk factor for or an early sign of the Veteran's current diagnosed sick sinus syndrome.  The cardiologist expressed the opinion that it was less likely than not that the Veteran's sick sinus syndrome represented a progression of the in-service sinus arrhythmia or bradycardia.  

Although the Veteran asserts that sick sinus syndrome is either caused by or aggravated by his service-connected PTSD, service and post-service treatment records and October 2012 VHA cardiologist's opinion are more probative and credible than the Veteran's current assertions.  While he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He is not competent to offer lay evidence regarding the etiology of his sick sinus syndrome or whether his service-connected PTSD aggravates his diagnosed sick sinus syndrome.  







The Veteran's statements alone are not sufficient to establish a nexus to his service or service-connected PTSD.  Likewise, although he has submitted a medical text and several websites regarding PTSD and heart disease, none of the sources specifically discuss sick sinus syndrome, but rather correlations with hypertension, dyslipidemia, coronary artery disease and other cardiovascular diseases, which are not currently shown.  

By contrast, the VA cardiologist who provided the October 2012 VHA opinion based his opinion on a review of the Veteran's claims file and medical literature.  Based on his review, the cardiologist expressed the opinion that there was no evidence in the medical literature that the Veteran's current heart condition, diagnosed as sick sinus syndrome, is aggravated or caused by PTSD and that it was less likely than not that the sick sinus syndrome was caused by or aggravated by service-connected PTSD.  

In December 2012, the Veteran requested that VA get more opinions that might support his view.  However, when, as here, a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is decided on the evidence of record. 38 C.F.R. § 3.655.  

The most probative evidence of record establishes that the Veteran's currently diagnosed sick sinus syndrome is not attributable to service, did not manifest within one year of his separation from service, and was not proximately due to or aggravated by service-connected PTSD.  










As the preponderance of the evidence is against the claim for service connection for sick sinus syndrome; there is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for sick sinus syndrome is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


